                                                                                                        United States District Court
                                                                                                           Southern District of Texas

                                                                                                              ENTERED
UNITED STATES DISTRICT COURT                                            SOUTHERN DISTRICT OF TEXAS
                                                                                          February 24, 2021
                                                                                                           Nathan Ochsner, Clerk

                   Motion and Order for Admission Pro Hac Vice

      Division          Houston                                Case Number                     4:20-CV-03484
                                             Fiesta Mart, LLC


                                                     versus
                                        Willis of Illinois, Inc. et al.



           Lawyer’s Name                  Bruce R. Kaliner
                Firm                      Mound Cotton Wollan & Greengrass LLP
                Street                    One New York Plaza Fl. 44
          City & Zip Code                 New York, NY
         Telephone & Email                212-804-4281 | BKaliner@moundcotton.com
      Licensed: State & Number            New York - 2098523
       Federal Bar & Number               S.D.N.Y. - BRK-6849

                                           ALLIED WORLD ASSURANCE COMPANY (U.S.) INC., ARCH SPECIALTY INSURANCE COMPANY,
 Name of party applicant seeks to           ASPEN INSURANCE U.S. SERVICES, INC. (D/B/A ASPEN SPECIALTY INSURANCE COMPANY),
                                             CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON (HISCOX), HDI GLOBAL INSURANCE
 appear for:                              COMPANY, INDIAN HARBOR INSURANCE COMPANY, and WESTPORT INSURANCE CORPORATION




                                                                                  
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                         Signed:                            /s/ Bruce R. Kaliner
              2/22/2021



 The state bar reports that the applicant’s status is:   See Attached Certificate of Good Standing

 Dated: 2/24/2021               Clerk’s signature        /s/ S. Arnow


               Order
                                                     This lawyer is admitted pro hac vice.

Dated:     February 23, 2021
                                                              United States District Judge
